ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Guzar Mirbachakot Transportation            )      ASBCA Nos. 58541, 58542
                                            )                 58544,58545
Under Contract No. W91B4N-10-D-5001         )

APPEARANCE FOR THE APPELLANT:                      Timothy Sullivan, Esq.
                                                    Thompson Coburn LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Joseph K. Venghaus, JA
                                                    Trial Attorney

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 13 May 2014




                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58541, 58542, 58544, 58545,
Appeals of Guzar Mirbachakot Transporation, rendered in conformance with the Board's
Charter.

       Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals